DETAILED ACTION

Drawings
The drawings were received on 07 July 2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrea Merin on 08 January 2021.

The application has been amended as follows:

Cancel claims 2, 4, 5, and 18-24.

1. (Currently amended) A helmet assembly comprising:
a helmet;
a mandible guard having a mouth covering portion;
a first attachment arm arranged to removably secure a first side of the mandible guard to the helmet, the first attachment arm being removably attachable to the helmet, 
a second attachment arm arranged to removably secure a second side of the mandible guard to the helmet, the second attachment arm being removably attachable to the helmet, the second attachment arm extending from a second helmet connection region to a second mandible guard connection region;
wherein, when the mandible guard is secured to the helmet with the first and second attachment arms:
the mouth covering portion maintains a protection position in which the mouth covering portion is aligned with a midline of the helmet; and
movement of the mandible guard in a direction from a front of the helmet to a back of the helmet is prevented by the first and second attachment arms;
wherein, when the second attachment arm is detached from the helmet and the first attachment arm remains secured to the helmet, the mandible guard is movable out of the protection position;
wherein the mandible guard is connected to the first attachment arm via a hinge connector having a first axis of rotation about which the mandible guard rotates relative to the first attachment arm; and
wherein the hinge connector includes a second axis of rotation about which the mandible guard rotates relative to the first attachment arm.  

3. (Currently Amended) The helmet assembly of claim [2] 1, wherein the mandible guard is hingedly connected to the second attachment arm.  

6. (Currently Amended) The helmet assembly of claim [5] 1, wherein the mandible guard is rotatable about the first and second axes of rotation to a position where an outer surface of the mandible guard is positioned adjacent the first attachment arm.

15. (Currently Amended) The helmet assembly of claim [5] 1, wherein the first and second axes of rotation are substantially perpendicular to the first and second attachment arms.  

16. (Currently Amended) The helmet assembly of claim [5] 1, wherein the first and second axes of rotation are oriented at an angle relative to a plane that is co-planar with an underside of a front-most portion of a front rim of the helmet.  

17. (Currently Amended) The helmet assembly of claim [5] 1, wherein the first and second axes of rotation are oriented at an angle of between 30 degrees and 60 degrees relative to a plane passing through an underside of a front rim of the helmet.  
  
28. (Currently Amended) A mandible guard as in claim 1, wherein, when the mandible guard is in the protection position, the first and second arms [are not pivotable] do not pivot relative to the helmet when a force is applied to an outer surface of the mandible guard.  

member.  

30. (Currently Amended) A mandible guard as in claim [1] 29, where [each of the first and second attachment arms is not deformable] the rigid member does not deform when the mandible guard is in the protection position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Ross et al. (US 2014/0259319) and Noordzij et al. (US 10,281,241) who disclose a mandible guard hinged to an attachment arm, but the hinge has only a single axis of rotation and not two axes of rotation as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732